USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )       CASE NO.: 1:16-CR-57-HAB
                                                )
MARIANNE MATCHETTE                              )



                                     OPINION AND ORDER
        Marianne Matchette (“the Defendant”) filed a motion seeking compassionate release under

18 U.S.C. § 3582(c)(1)(A) (ECF No. 83). 1 The Government responded on February 1, 2021. The

time for Defendant to reply has passed, making her motion ripe for consideration. For the following

reasons, the Defendant’s motion will be DENIED.

                                PROCEDURAL BACKGROUND

        Defendant was charged in a 15 count indictment alleging violations of access device fraud

(18 U.S.C. §1029), aggravated identity theft (18 U.S.C. §1028), wire fraud (18 U.S.C. § 1343),

and mail fraud (18 U.S.C. §1841). Paragraphs 13 through 56 of the presentence investigation report

(PSR) set forth the relevant facts of Defendant’s offense conduct. Suffice it to say, the Defendant

utilized business credit cards, a credit card from her employer issued in her name, and the personal

credit cards of her boss to make unauthorized purchases for her benefit and that of her family in

an amount exceeding $100,000. Defendant pled guilty to two counts of the indictment and, on

March 25, 2019, she was sentenced to 27 months imprisonment on Count 7 and a consecutive 24



1
 Pursuant to this Court’s General Order 2020-11, the Court referred the Defendant’s motion to the
Northern District of Indiana Federal Community Defenders, Inc. (“FCD”) for it to consider representing
the defendant with respect to his motion. (ECF No. 84). Subsequently, the FCD filed a Notice indicating
that it would not be appearing on the Defendant’s behalf. (ECF No. 85).
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 2 of 10


motnhs imprisonment on Count 9. (ECF No. 75). She was ordered to repay restitution in the total

sum of over $120,000.00 to multiple victims of her offense. She is currently incarcerated at

Lexington FMC, in Lexington, Kentucky with an anticipated release date of January 4, 2023.

                                          DISCUSSION

       The Defendant’s Motion requests compassionate release. Generally, a court is statutorily

prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A

handful of statutory exceptions exist, however, one of which allows a court to grant an inmate

compassionate release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

Under this provision, as amended by § 603(b) the First Step Act, a court may not modify a term of

imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       The Government concedes that the Defendant has exhausted her administrative remedies

and that her motion is properly before the Court. See United States v. Sanford, 986 F.3d 779 (7th

Cir. 2021) (exhaustion is a mandatory claim-processing rule and must be enforced prior to

proceeding on the merits); United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2021) (the

exhaustion requirement is an affirmative defense that is waived if the Government fails to properly


                                                  2
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 3 of 10


invoke it). Thus, the Court turns to the substance of the Defendant’s request, her contention that

she has demonstrated “extraordinary and compelling reasons” for her release.

        The Defendant asserts that her obesity, uncontrolled hypertension, her elevated A1c level

and her depression combined with her conditions of confinement at FMC Lexington constitute

extraordinary and compelling circumstances justifying her release. Additionally, she asserts that

the “unparalleled health crisis” in our country and its “arrival in our prisons” further validates her

request for relief.

        Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and

the accompanying Application Notes, have not been amended to reflect the First Step Act's change

to § 3582(c)(1)(A) allowing prisoners to bring compassionate release claims directly before the

court. United States v. Gunn, 980 F.3d at 1180. Accordingly, “§ 1B1.13 and its application notes

provide useful – but not binding – guidance to courts in determining whether a defendant has

identified an extraordinary and compelling reason for compassionate release.” United States v.

Hoskins, No. 2:99 CR 117, 2020 WL 7640408, at *2 (N.D. Ind. Dec. 23, 2020) (citing Gunn, 938

F.3d at 1180). Indeed, “[d]istrict judges must operate under the statutory criteria–‘extraordinary

and compelling reasons’–subject to deferential appellate review.” Gunn, 980 F.3d at 1181.

        Using the guidance of §1B1.13 to inform the statutory criteria, the court considers the

medical condition of the defendant, her age, her family circumstances, and whether there exists in

the defendant’s case an extraordinary or compelling reason “other than or in combination with”



                                                  3
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 4 of 10


the other reasons described in the Application Notes. 2 Second, the Court determines whether the

Defendant is “a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court considers the § 3553(a) factors, “to

the extent they are applicable.” U.S.S.G. 1B1.13.

        Additionally, when the Defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See United States v. Council, No. 1:14-CR-14-5-TLS-SLC, 2020 WL 3097461, at *5–

7 (N.D. Ind. June 11, 2020); United States v. Barrett, No. 2:17-CR-1, 2020 WL 3264112, at *3

(N.D. Ind. June 17, 2020); see also United States v. Davis, No. 2:19-CR-74-3, 2020 WL 1951652,

at *1–2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to consider whether there was a

“compelling reason” for pretrial release due to the COVID-19 pandemic). In the context of the

COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for specific individuals

based on the individuals’ particular circumstances of where he is housed and his personal health

conditions.” See Council, 2020 WL 3097461, at *5.

        Ultimately, however, it is Defendant’s burden to establish that a “compassionate release”

is warranted under the statute. United States v. Wesley, 2020 WL 3868901, *1 (D. Kan. July 9,

2020); see also United States v. Bright, 2020 WL 473323, at *1 (“extraordinary and compelling”

imposes a heavy burden on a defendant seeking relief under Section 3582(c)(1)(A)).


2
 However, as Gunn made clear, the policy statement’s requirement that the court consider whether the
reduction is otherwise “consistent with this policy statement” does not limit a district judge's discretion.
This is because the statute by which the district court is bound requires a reduction to be consistent with
“applicable policy statements.” And, the Sentencing Commission has not yet issued a policy statement
“applicable” to the Defendant’s request. Thus, Gunn held, “[a]ny decision is ‘consistent with’ a nonexistent
policy statement.” Gunn, 980 F.3d at 1180.

                                                     4
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 5 of 10


          The Defendant is housed in a Federal Medical Center as a care level 1, which is the least

restrictive care level. The Defendant’s medical records, submitted by the Government, confirm

that the Defendant has had routinely elevated glucose and A1c levels (between 5.7 and 6.4 at

various times) which place her at an increased risk for diabetes. On December 2, 2020, the

Defendant had an A1c of 6.6 which is within the range for diabetes, although it does not appear

that a formal diagnosis was made. However, given the consistency with which the Defendant has

had elevated A1c levels and the December 2020 A1c level, the Court considers the Defendant, for

purposes of her motion only, to be diabetic. Likewise, the records reflect that the Defendant, at

5’3” tall, weighs 247 pounds. This corresponds to a BMI of 43.7 and puts her in the category of

serious obesity (BMI >40). As for her hypertension, the Defendant’s medical records demonstrate

a history of high blood pressure. Although it is regularly monitored, the Defendant has not been

prescribed any medication to control her high blood pressure. 3

          The Centers for Disease Control and Prevention (“CDC”) has published guidelines listing

pre-existing conditions that place individuals of any age at an increased risk of severe illness from

COVID-19. Of the above conditions, Defendant’s severe obesity and her diabetes are recognized

by the Center for Disease Control as increasing or potentially increasing the likelihood of severe

illness     from    COVID-19.       See     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed February 25, 2021). The CDC

considers the Defendant’s hypertension to be a condition that might increase the risk of severe



3
 Defendant also reports a history of depression and anxiety. The PSR supports the conclusion that, at
various times, the Defendant has had mental health encounters. In a prior federal case, the Defendant’s
conditions of supervised release were modified to include a condition requiring mental health aftercare.
What is absent from the present medical record is any indication that her anxiety or depression has become
a significant concern at FMC Lexington, or that COVID-19 has created additional mental health stress for
her. The medical records do reflect the Defendant has presented occasionally with a mental health related
issue.

                                                    5
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 6 of 10


illness from the virus causing COVID-19. Thus, the Court concludes that the Defendant has met

her burden of identifying medical conditions increasing her risks of serious illness should she

contract COVID-19. See United States v. Lewis, 2021 WL 518388, at *3 (S.D. Ind. Feb. 11, 2021)

(Government conceding that Defendant’s diabetes, morbid obesity, and hypertension increase risk

of infection, grave illness, and death due to COVID-19).

       This said, it appears that after the date she signed her motion, the Defendant was diagnosed

with COVID-19. Her medical records indicate that she tested positive on January 12, 2021, was

asymptomatic, and placed in quarantine. (ECF 88, Gov’t Ex. 1 at 8-12). She was prescribed

acetaminophen on January 13, 2021, for a headache, and had normal range of temperatures and

normal oxygen saturation rates when monitored. She denied symptoms of cough, shortness of

breath, fatigue, body aches, sore throat, diarrhea, loss of taste or smell, and nausea/vomiting. (Id.

at 12). There is no indication of any serious illness from the virus and even less suggesting that her

pre-existing medical conditions increased the severity of COVID-19 in her system. In determining

whether to grant compassionate release to an inmate with COVID-19, district courts consider the

inmate’s current symptoms and need for urgent treatment as well as the inmate’s chronic medical

conditions. United States v. Fraley, No. 4:15-CR-28 TWP-VTW-10, 2020 WL 5913284, at *5

(S.D. Ind. Oct. 6, 2020). Where, as here, a defendant does not appear to have any current symptoms

nor a need for urgent treatment, the Court does not have to hypothesize as to Defendant’s reaction

to COVID-19. Indeed, it appears the Defendant has weathered the storm of COVID without severe

illness and her contention that if she contracts COVID-19 at FMC Lexington she “risks death

and/or serious harm to her life and health…” is simply not borne out in the record.

       Further, even if she had not been diagnosed with COVID-19, there is nothing in the medical

records or in the Defendant’s motion suggesting her medical conditions “substantially diminish[]



                                                  6
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 7 of 10


the ability of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” See U.S.S.G. 1B1.13 (requiring a defendant

relying on a serious physical or medical condition to demonstrate a diminution in self-care abilities

as a result of the condition). Thus, the Defendant’s various medical conditions do not support her

request for compassionate release.

       It is also worth noting that the Defendant’s own personal choices appear to be at odds with

the advice of her medical providers. The Defendant has been advised that her conditions require a

modified diet including limited salt intake and that she must make additional lifestyle

modifications. Defendant’s commissary purchases indicate that she has failed to heed the dietary

counsel she has been provided. A review of her purchase history show that Defendant regularly

consumes high fat, high sugar, and high calorie foods.

       The Defendant also alludes to her conditions of confinement limiting her ability to socially

distance and otherwise restricting her liberty in ways that “make it impossible to self-care.” Other

than this blanket statement, Defendant does not articulate exactly how her ability to render self-

care is affected. The Court acknowledges that in-facility movement has been understandably

curtailed by the BOP due to COVID-19 and that social distancing is difficult in the institutional

context. The Government’s brief cites ongoing efforts by the Bureau of Prisons to take serious and

substantial steps to reduce the spread of COVID-19 within its facilities. See Federal Bureau of

Prisons,   COVID-19       Action     Plan:   Phase    Seven    (posted    on    May    20,    2020),

https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp last visited February

24,     2021);     see      also,     BOP       COVID-19        Modified       Operations      Plan,

https://www.bop.gov/coronavirus/covid19_status.jsp (updated November 25, 2020). But even

prior to these restrictions being in place, the Defendant showed little resolve to engage in the type



                                                 7
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 8 of 10


of lifestyle modifications or compliance necessary to aid her own health. The Defendant has not

suggested, or in any way indicated, that she intends to do what is necessary to comply with the

medical providers’ advice inside the BOP or out.

        The Defendant has additionally expressed concern about the ability of the BOP to contain

the COVID-19 virus. As of the date of this Opinion and Order, FMC Lexington, has eight positive

inmate and 4 positive staff members. A total of nine inmate deaths have been recorded, and a

combined 813 inmates and staff have recovered. While certainly not ideal, these numbers support

the conclusion that the BOP has managed the risk in an acceptable manner especially given the

limitations of its facilities. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.”). Further, the Defendant has contracted

the COVID-19 virus and recovered which demonstrates the ability of the BOP to appropriately

care for those infected with the virus.

        Finally, setting aside the above discourse as to whether a compassionate release petitioner

has at least some marginal obligation to maintain their own health and follow the advice of medical

professionals while incarcerated, see United States v. Tranter, No. 1:17-CR-22-HAB, 2020 WL

3841268, at *4 (N.D. Ind. July 8, 2020)(denying compassionate release for a defendant’s poor life

choices as it allows “an avenue for defendants to create grounds on their own” that serves to

“cheapen the concept of extraordinary and compelling circumstances.”), in this case, even if the

Court was inclined to find that the Defendant’s health issues constituted an “extraordinary and

compelling” reason justifying release, the Court concludes that her release is inappropriate in light

of the factors set forth in § 3553(a).




                                                 8
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 9 of 10


       Neither the Government nor the Court contend that the Defendant is a physical or violent

threat to the community. However, the Defendant has a lengthy history of various financial fraud

offenses including passing bad checks, theft, misuse of credit cards, and forgery. Additionally, the

Defendant has a prior Federal bank embezzlement conviction (Docket No. 3:95-CR-771, Northern

District of Ohio) in which she stole funds from her employer, Exchange Bank. While on

supervised release for that offense, the Defendant committed additional state offenses for which

she was sentenced to 56 months imprisonment to be served consecutive to her Federal sentence on

the supervised release violation. Not to be deterred, the Defendant was then charged in the instant

15-count offense which included an aggravated identity theft count to which she pled guilty. In

light of all this, the Court imposed a sentence taking into account the nature and circumstances of

the offenses, the severity of her conduct, and the fact that prior sentences, including a prior Federal

sentence and a significant state sentence, did not curb the Defendant’s propensity to commit

financial crimes. Indeed, her sentence of 51 months was imposed to deter future conduct and to

promote respect for the law. A reduction of the sentence as Defendant requests would greatly

undermine these purposes of sentencing, especially in light of the prior opportunities the Defendant

has had to conform her conduct with the law.

       In sum, because this Court does not find extraordinary and compelling circumstances exist

for the Defendant’s release and a reduction of sentence is inconsistent with the § 3553(a) factors,

Defendant does not meet the criteria for compassionate release.

                                          CONCLUSION

       Based on the foregoing, the Defendant’s Motion (ECF No. 83) is DENIED.

       SO ORDERED on March 1, 2021.


                                               s/ Holly A. Brady

                                                  9
USDC IN/ND case 1:16-cr-00057-HAB-SLC document 90 filed 03/01/21 page 10 of 10


                                    JUDGE HOLLY A. BRADY
                                    UNITED STATES DISTRICT COURT




                                      10
